                                          Case 4:19-cv-07788-HSG Document 38 Filed 04/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DILLON MALIN,                                      Case No. 19-cv-07788-HSG
                                   8                     Plaintiff,                         ORDER ADDRESSING THE
                                                                                            BRIEFING SCHEDULE AND
                                   9             v.                                         HEARING FOR DEFENDANT’S
                                                                                            MOTION TO COMPEL
                                  10     UBER TECHNOLOGIES, INC.,
                                                                                            Re: Dkt. No. 33
                                  11                     Defendant.

                                  12          The parties filed a stipulation and proposed order seeking to extend the briefing schedule
Northern District of California
 United States District Court




                                  13   and hearing date for Defendant’s motion to compel arbitration. Dkt. No. 33. After a telephonic

                                  14   conference with the parties, Plaintiff’s counsel filed a brief explaining the need for discovery

                                  15   before filing an opposition. Dkt. No. 36. The Court reviewed Plaintiff’s counsel’s brief and

                                  16   agrees that some amount of discovery is needed before it can address whether Plaintiff and the

                                  17   putative class fall under the residual exception in Section 1 of the Federal Arbitration Act.

                                  18   Accordingly, it sets the following schedule:

                                  19                             Event                                                    Date
                                        Limited Fact Discovery Cut-Off                                    July 15, 2020
                                  20
                                        Opposition Deadline                                               July 27, 2020
                                  21    Reply Deadline                                                    August 3, 2020
                                  22    Hearing on Defendant’s Motion to Compel Arbitration               August 13, 2020 at 2:00 p.m.

                                  23          This terminates the parties’ stipulation. Dkt. No. 33.

                                  24

                                  25          IT IS SO ORDERED.

                                  26   Dated: 4/15/2020

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
